           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA


v.                                  CRIMINAL NO: 2:20-cr-00054


NEDELTCHO VLADIMIROV


                         NOTICE OF INTENT
                  TO INTRODUCE BUSINESS RECORDS

     Now comes the United States of America, by Andrew J. Tessman

and Erik Goes, Assistant United States Attorneys for the Southern

District of West Virginia, and provides notice of the United

States’ intent to introduce business records, admissible under

Rules 902(11) and 803(6) of the Federal Rules of Evidence at trial.

                       I.   Legal Standard

     Rule 902(11) permits parties to introduce records through the

written declarations of custodians of records. Rule 902 does not

require “extrinsic evidence of authenticity” with respect to:

     (11) Certified Domestic Records of Regularly Conducted
     Activity. The original or a copy of a domestic record of
     regularly conducted activity that would be admissible
     under Rule 803(6) if accompanied by a written
     declaration of its custodian or other qualified person,
     in a manner complying with any Act of Congress or rule
     prescribed by the Supreme Court pursuant to statutory
     authority, certifying that the record—

          (A) was made at or near the time of the occurrence
          of the matters set forth by, or from information
            transmitted by, a person with knowledge of those
            matters;

            (B) was kept in the course      of   the   regularly
            conducted activity; and

            (C) was made by the regularly conducted activity as
            a regular practice.

     A party intending to offer a record into evidence under these

paragraphs must provide written notice of that intention to all

adverse parties, and must make the record and declaration available

for inspection sufficiently in advance of their offer into evidence

to provide an adverse party with a fair opportunity to challenge

them.

     A conforming amendment to Rule 803(6), which establishes the

business record exception to the hearsay rule, allows such records

to be admitted based on the authenticating testimony of a custodian

of records or upon a written declaration under Rule 902(11).

     The United States intends to rely on the following business

records, which are relevant to this case:

        •   City National, Chemical Bank, and JP Morgan Chase bank
            account records for defendant’s bank account;

        •   eBay records of all purchase and sale transactions under
            user name/account “nedined,” and registration records
            for ““nedined”;

        •   PayPal records of all purchase and sale transactions
            related to eBay user “nedined”; and




                                  2
                         II.   Business Records

       The United States intends to introduce the above records in

its case-in-chief. These records are self-authenticating, and a

proper foundation is laid through sworn declarations from the

records custodians. The United States intends to introduce these

records with the accompanying sworn declarations from records

custodians as business records that satisfy both the requirements

of 902(11) and are exceptions to the hearsay rule under 803(6).

Both the records and the declarations have previously been provided

to defendant.

       Admission of these records under Rule 902(11) and 803(6) will

save    witnesses   considerable   time   and   the   inconvenience   of

traveling to West Virginia for brief testimony. If required to

testify, the witnesses from these companies will testify as to

what they have already sworn in their declarations to lay the

proper foundation for these business records.

                            III. Conclusion

       The business records outlined above are self-authenticating

and admissible as exceptions to the hearsay rule. The attached

summaries are accurate summaries of data from these admissible

records. The United States is providing notice of its intent to

introduce and rely on these records at trial.

        The United States anticipates calling approximately twenty

witnesses at trial. Introducing the above records as business

                                   3
records, admissible under Rule 902(11) and 803(6), will not only

reduce the witness list by five, but will save considerable time

and inconvenience of the representatives of each company from all

over the country.

                               Respectfully submitted,

                               UNITED STATES OF AMERICA

                               MICHAEL B. STUART
                               United States Attorney

                         By:   /s/ Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               West Virginia Bar No. 13734
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               Email: andrew.tessman@usdoj.gov




                                 4
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "NOTICE OF INTENT

TO INTRODUCE BUSINESS RECORDS" has been electronically filed and

service has been made on opposing counsel by virtue of such

electronic filing on this 24th day of August 2020, to:

     Rachel Zimarowski
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25307




                                    By:    s/Andrew J. Tessman




                                5
